              Case 2:19-bk-24804-VZ Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                     Desc
                             UNITED STATES DEPARTMENT
                                      Main Document      OF JUSTICE
                                                      Page  1 of 17
                             OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                       CHAPTER 11 (NON-BUSINESS)

    YUETING JIA,                                                             Case Number:             2:19-bk-24804-VZ
                                                                             Operating Report Number:                    7
                                                          Debtor(s).         For the Month Ending:                  Apr-20

                                         I. CASH RECEIPTS AND DISBURSEMENTS
                                                A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                      $      71,017.57

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                   1,737.08
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                               69,280.49

4. RECEIPTS DURING CURRENT PERIOD                                                                                    3,990.75
   See ** below
5. BALANCE:                                                                                                         73,271.24

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                                                   6,925.96

7. ENDING BALANCE:                                                                                                  66,345.28

8. General Account Number(s):                                                                         7987

    Depository Name & Location:                                              Wells Fargo Bank
                                                                             1403 Sartori Ave, Torrance, CA 90501


* All receipts must be deposited into the general account.
** Debtor's sources of income include W2 income from Faraday Future ($25,000 bi monthly - gross)
   and from Warmtime, Inc., from whom Debtor receives rental income for the sublease of real
   property located at 7 Marguerite Dr., Rancho Palos Verdes, CA 90275; 11 Marguerite Dr., Rancho
   Palos Verdes, CA 90275; 15 Marguerite Dr., Rancho Palos Verdes, CA 90275; and 19 Marguerite Dr.,
   Rancho Palos Verdes, CA 90275
   Rent for these properties has been prepaid through May 2020




                                                                          Page 1 of 8
              Case 2:19-bk-24804-VZ    Doc 765FROM
                            TOTAL DISBURSEMENTS  Filed 05/15/20
                                                    GENERAL       Entered
                                                            ACCOUNT        05/15/20
                                                                    FOR CURRENT PERIOD15:58:58               Desc
                                         Main Document      Page 2 of 17

  Date     Check
mm/dd/yyyy Number                 Payee                                         Purpose                               Amount
   4/8/2020         Wells Fargo                Wire Trans Svc Charge                                              $         30.00
   4/8/2020         Ruokun Jia                 Reimbursement for legal documentation translation fee                     5,000.00
   4/9/2020         Wells Fargo                Wire Trans Svc Charge                                                        30.00
   4/9/2020         7-Eleven                   Food                                                                         38.84
   4/9/2020         Ruokun Jia                 Reimbursement for legal documentation translation fee                     1,406.25
  4/13/2020         Kfc                        Food                                                                         38.30
  4/14/2020         Nike.Com                   Cloth                                                                        76.62
  4/22/2020         Nike.Com                   Cloth                                                                       120.45
  4/27/2020         Fedex                      Mail expense                                                                 72.55
  4/27/2020         Fedex                      Mail expense                                                                 52.30
  4/27/2020         7-Eleven                   Gas                                                                          60.65




                                                                               TOTAL DISBURSEMENTS THIS PERIOD:          6,925.96




                                                         Page 2 of 8
               Case 2:19-bk-24804-VZ                      Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58    Desc
                                                              GENERAL
                                                           Main        ACCOUNT
                                                                Document    Page 3 of 17
                                                            BANK RECONCILIATION

                           Bank statement Date:                             4/30/2020 Balance on Statement:   66,345.28

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                    Check Number                                       Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                     66,345.28

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment


                                                                           Page 3 of 8
         Case 2:19-bk-24804-VZ Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                     Desc
                  II. STATUS OF PAYMENTS   TO SECURED
                                  Main Document   PageCREDITORS,
                                                      4 of 17     LESSORS
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                     Post-Petition
                          Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.         (Mo/Qtr)        Amount of Payment     (Number)                    Total Due
N/A                       N/A                        N/A               N/A                  N/A




                                                                             TOTAL DUE:                       0.00


                                                  V. INSURANCE COVERAGE

                                                           Amount of    Policy Expiration    Premium Paid
                                Name of Carrier            Coverage           Date           Through (Date)
     General Liability N/A                           N/A               N/A                  N/A
Worker's Compensation N/A                            N/A               N/A                  N/A
             Casualty N/A                            N/A               N/A                  N/A
              Vehicle N/A                            N/A               N/A                  N/A
              Others: N/A                            N/A               N/A                  N/A




                                                      Page 4 of 8
               Case 2:19-bk-24804-VZ                       Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                               Desc
                                                         I.D SUMMARY  SCHEDULE
                                                             Main Document   PageOF5 CASH*
                                                                                     of 17

ENDING BALANCES FOR THE PERIOD:
                                       (Provide a copy of of montly account statements for each of the below)


                                                                               General Account:                               66,345.28
                                                                               Payroll Account:
                                                                                Tax Account**:                                  955.00
            *Other Accounts:


               *Other Monies:
                                           Petty Cash (from below)

TOTAL CASH AVAILABLE:                                                                                                                       67,300.28


Petty Cash Transactions:
          Date                                       Purpose                                                            Amount

*See Exhibit 1 attached
hereto




TOTAL PETTY CASH TRANSACTIONS:



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                  Page 5 of 8
              Case 2:19-bk-24804-VZ Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                                              Desc
                             VI. UNITED STATES
                                      Main      TRUSTEE
                                            Document    QUARTERLY
                                                      Page 6 of 17 FEES
                                          (TOTAL PAYMENTS)

 Quarterly Period                Total                                                                                                       Quarterly Fees
  Ending (Date)              Disbursements               Quarterly Fees                  Date Paid                Amount Paid                 Still Owing
       31-Dec-2019                   30,707.31                       650.00                 27-Jan-2020                       650.00                            0.00
       30-Mar-2019                  119,300.00                       975.00                30-Mar-2019                        975.00                            0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                             Page 6 of 8
               Case 2:19-bk-24804-VZ Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                        Desc
                             VI SCHEDULE OFDocument
                                      Main COMPENSATIONPagePAID  TO INSIDERS
                                                            7 of 17

                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month
N/A                                                N/A                                   N/A                           N/A




                                     VII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                  Amount Paid
             Name of Insider                               Compensation                           Description           During the Month
N/A                                                N/A                                   N/A                           N/A




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                                                                              Page 7 of 8
         Case 2:19-bk-24804-VZ         Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                  Desc
                                        Main XI. QUESTIONNAIRE
                                             Document    Page 8 of 17

                                                                                                            No   Yes
1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as
   have been authorized by the court? If "Yes", explain below:                                              X


                                                                                                            No   Yes
2. Has the debtor-in-possession during this reporting period provided compensation or remuneration
   to any officers, directors, principals, or other insiders without appropriate authorization? If "Yes",
   explain below:                                                                                           X


3. State what progress was made during the reporting period toward filing a plan of reorganization

     Since the appointment of the Committee, the Debtor and Committee, and their respective
     professionals, have engaged in extensive discussions and negotiatons regarding the terms of the
     Plan. As ordered by the Court on January 23, 2020, the Debtor, the Committee and certain
     creditors participated in mediation sessions on February 4 and 6, 2020. Based, in part, on those
     discussions, the Debtor filed his Third Amended Disclosure Statement and corresponding
     Amended Plan and Plan Solicitation Procedures Motion (the "Solicitation Procedures Motion"),
     which was heard on March 19, 2020. The Order granting the Solicitation Procedures Motion was
     approved by order entered on March 20, 2020 [Docket 485]. The hearing regarding Plan
     confirmation is set for May 21, 2020 at 9:30 a.m.




4. Describe potential future developments which may have a significant impact on the case:
   The Court's rulings on May 21, 2020, regarding the Debtor's Third Amended Plan will have a
   substantial impact on the progress of the case.
5. Attach copies of all Orders granting relief from the automatic stay that were entered during the
   reporting period.
                                                                                                            No   Yes
6. Did you receive any exempt income this month, which is not set forth in the operating report? If
   "Yes", please set forth the amounts and sources of the income below.                                     X


I,   Yueting Jia,
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-
     possession operating report and that the information contained herein is true and complete to the
     best of my knowledge.

      ________________________                           ______________________________________________
      Date                                           Page 8 of 8        Yueting Jia
    Case 2:19-bk-24804-VZ           Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58   Desc
                                     Main Document    Page 9 of 17

Exhibit 1

As disclosed in the Debtor's Schedules filed on
October 17, 2019, the Debtor's assets in the
Peoples' Republic of China have been frozen
and, as such, the Debtor has no visibility as
to those assets.
         Case 2:19-bk-24804-VZ                        Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                                 Desc
                                                       Main Document    Page 10 of 17
Wells Fargo Everyday Checking
April 30, 2020      ■   Page 1 of 3




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932

                                                                                                                    1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit          ✓
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Activity summary                                                                                           Account number:              7987
       Beginning balance on 4/1                                      $69,280.49                            YUETING JIA
       Deposits/Additions                                               3,990.75                           DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
       Withdrawals/Subtractions                                       - 6,925.96
                                                                                                           California account terms and conditions apply
       Ending balance on 4/30                                       $66,345.28
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0140861
      Sheet 00001 of 00002
         Case 2:19-bk-24804-VZ                      Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                              Desc
                                                     Main Document    Page 11 of 17
April 30, 2020     ■   Page 2 of 3




Transaction history

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       4/8                     Wire Trans Svc Charge - Sequence: 200408135132 Srf#                                                       30.00
                               Ow00000745972126 Trn#200408135132 Rfb#
                               Ow00000745972126
       4/8                     WT Fed#05356 Jpmorgan Chase Ban /Ftr/Bnf=Ruokun Jia Srf#                                               5,000.00           64,250.49
                               Ow00000745972126 Trn#200408135132 Rfb#
                               Ow00000745972126
       4/9                     Wire Trans Svc Charge - Sequence: 200409123196 Srf#                                                       30.00
                               Ow00000746872909 Trn#200409123196 Rfb#
                               Ow00000746872909
       4/9                     Purchase authorized on 04/09 7-Eleven Rancho Palos CA                                                     38.84
                               P00000000230107629 Card 6155
       4/9                     WT Fed#03114 Jpmorgan Chase Ban /Ftr/Bnf=Ruokun Jia Srf#                                               1,406.25           62,775.40
                               Ow00000746872909 Trn#200409123196 Rfb#
                               Ow00000746872909
       4/13                    Purchase authorized on 04/11 Kfc E791005 San Pedro CA                                                     38.30           62,737.10
                               S380102826446148 Card 6155
       4/14                    Purchase authorized on 04/06 Nike.Com 800-806-6453 OR                                                     76.62           62,660.48
                               S380098006419777 Card 6155
       4/16                    Faraday & Future Direct Dep 200416 365052556409Xt9                                1,987.87                                64,648.35
                               Jia,Yueting
       4/22                    Purchase authorized on 04/21 Nike.Com 800-806-6453 OR                                                    120.45           64,527.90
                               S380098006419777 Card 6155
       4/27                    Purchase authorized on 04/24 Fedex 392223141914 Memphis TN                                                72.55
                               S300116005963468 Card 6155
       4/27                    Purchase authorized on 04/24 Fedex 392223260100 Memphis TN                                                52.30
                               S580116008835046 Card 6155
       4/27                    Purchase authorized on 04/25 7-Eleven Rancho Palos CA                                                     60.65           64,342.40
                               P00000000174580786 Card 6155
       4/30                    Faraday & Future Direct Dep 200430 934214783756Xt9                                2,002.88                                66,345.28
                               Jia,Yueting
       Ending balance on 4/30                                                                                                                           66,345.28
       Totals                                                                                                  $3,990.75            $6,925.96

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 04/01/2020 - 04/30/2020                                                Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period

                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                    $62,660.48     ✔



                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                      $3,990.75     ✔

         · Total number of posted debit card purchases or posted debit card payments of                                    10                             7
           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)
       RC/RC
                                                                            3
         Case 2:19-bk-24804-VZ                       Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                            Desc
                                                      Main Document    Page 12 of 17
April 30, 2020      ■   Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0140862
      Sheet 00002 of 00002
         Case 2:19-bk-24804-VZ                        Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                                 Desc
                                                       Main Document    Page 13 of 17
Wells Fargo Everyday Checking
April 30, 2020      ■   Page 1 of 3




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932

                                                                                                                    1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit
                                                                                                           Online Bill Pay          ✓     Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking           ✓     Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Activity summary                                                                                           Account number:              7979
       Beginning balance on 4/1                                         $965.00                            YUETING JIA
       Deposits/Additions                                                   0.00                           DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
       Withdrawals/Subtractions                                          - 10.00
                                                                                                           California account terms and conditions apply
       Ending balance on 4/30                                           $955.00
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0140859
      Sheet 00001 of 00002
         Case 2:19-bk-24804-VZ                      Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                              Desc
                                                     Main Document    Page 14 of 17
April 30, 2020     ■   Page 2 of 3




Transaction history

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       4/30                    Monthly Service Fee                                                                                       10.00              955.00
       Ending balance on 4/30                                                                                                                                 955.00
       Totals                                                                                                       $0.00               $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 04/01/2020 - 04/30/2020                                                Standard monthly service fee $10.00               You paid $10.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period

                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                      $965.00


                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                         $0.00
         · Total number of posted debit card purchases or posted debit card payments of                                    10                            0
           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)
       RC/RC
                                                                            3
         Case 2:19-bk-24804-VZ                       Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                            Desc
                                                      Main Document    Page 15 of 17
April 30, 2020      ■   Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0140860
      Sheet 00002 of 00002
      Case 2:19-bk-24804-VZ                  Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                       Desc
                                              Main Document    Page 16 of 17
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT NO. 7 (April 2020)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On (date) May 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)           , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  May 15, 2020                 Nancy Brown                                                      /s/ Nancy Brown
  Date                         Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329548.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 765 Filed 05/15/20 Entered 05/15/20 15:58:58                                                             Desc
                        Main Document    Page 17 of 17
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgr
         oup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329548.1 46353/002
